     Case 2:19-cv-00500-GMN-BNW Document 42 Filed 12/01/20 Page 1 of 1



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9      REGINALD C. HOWARD,                                Case No. 2:19-cv-00500-GMN-BNW

10                                      Petitioner,                    ORDER
              v.
11
       JAMES DZURENDA, et al.,
12
                                    Respondents.
13

14           Petitioner Reginald C. Howard’s pro se 28 U.S.C. § 2254 habeas petition is

15    before the court on respondents’ second and third motions to extend time to file an

16    answer (ECF Nos. 38, 40). Howard opposed (ECF No. 41). While Howard

17    understandably objects to further delay in the adjudication of his petition, counsel for

18    respondents has outlined several specific considerations that warrant further extension

19    of time. The court notes that it is unlikely, absent extraordinary circumstances, to grant

20    any further extension.

21       IT IS THEREFORE ORDERED that respondents’ second and third motions to

22    extend time to file an answer to the amended petition (ECF Nos. 38 and 40) are both

23    GRANTED. Respondents must file their answer on or before January 22, 2021.

24
             DATED: 1 December 2020.
25

26
                                                           GLORIA M. NAVARRO
27                                                         UNITED STATES DISTRICT JUDGE
28
                                                      1
